           Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 1 of 34 PAGEID #: 1




                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF OHIO



        GODFRED AYEH,
                                                         Hon.
                         Plaintiff,
                                                         Case No.
        vs.
                                                         Removed from the Court of Common Pleas,
                                                         Franklin County, Ohio (Case No. 20cv-08-
        AMCOR RIGID PACKAGING USA, LLC,
                                                         5787)
                         Defendant.
                                                                                                            /


                                             NOTICE OF REMOVAL

                   Defendant Amcor Rigid Packaging USA, LLC (“Amcor” or “Defendant”), by and

        through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby

        removes to the United States District Court for the Southern District of Ohio, the state court

        action described below. As grounds for removal, Amcor states as follows:

                   1.    This case was commenced by Plaintiff, Godfred Ayeh (“Plaintiff”), in the Court

        of Common Pleas of Franklin County, Ohio, Case No. 20cv-08-5787. A true and correct copy of

        the Complaint filed in the state court (“Complaint”) is attached as Exhibit A.

                   2.    The Complaint arises out of Amcor’s termination of Plaintiff’s employment and

        alleges retaliatory discrimination in alleged violation of Ohio Revised Code Section 4112.01

        (Count I), race discrimination in alleged violation of Ohio Revise Code Section 4112.01 (Count

        II), and national origin discrimination in alleged violation of Ohio Revised Code Section 4112.01

        (Count III).

                   3.    A copy of the Complaint was served on Amcor on September 8, 2020.




4841-2911-1244.1
           Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 2 of 34 PAGEID #: 2




                   4.      The attached Exhibit A includes all of the process, pleadings, and orders received

        by Amcor in this matter.

                   5.      Although Amcor disputes any liability to Plaintiff, Amcor expressly incorporates

        the allegations contained in the Complaint attached hereto as part of Exhibit A for the purpose of

        demonstrating the propriety of removal.

                   Diversity Jurisdiction Under 28 U.S.C. § 1332(A)(1) and (C)

                           a. Diversity of Citizenship Exits

                   6.      This Court has original jurisdiction pursuant to 28 U.S.C. §1332(a)(1) and is one

        that may be removed to this Court by Defendants pursuant to 28 U.S.C. §1441(a) in that it is a

        civil action between citizens of different states and the matter in controversy exceeds $75,000.00,

        exclusive of interest and costs.

                   7.      Upon information and belief, Plaintiff is, and was at the commencement of this

        action, an individual who resides in Ohio. (See Complaint, ¶ 1).

                   8.      Diversity of citizenship exists since Defendant is, and was at the commencement

        of this action, a citizen of the states of Delaware, Michigan, New Jersey, Florida and California.

        See, Affidavit of Jennifer Bourgoin, filed in support hereof as Exhibit B.

                   9.      Specifically, Amcor Rigid Packaging USA, LLC is, and was at the

        commencement of this action, a Delaware limited liability company with its headquarters in Ann

        Arbor, Michigan, and is and was a citizen of the states of Delaware and Michigan and of no other

        states. Id. ¶ 4.

                   10.     In addition, since limited liability companies are also citizens of every state of

        which any member is a citizen, the citizenship of the members Defendant is as follows:

                   11.     Amcor Rigid Packaging USA, LLC’s sole member is Amcor Pharmaceutical

        Packaging USA, LLC, who is, and was at the commencement of this action, a New Jersey
                                                             2
4841-2911-1244.1
           Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 3 of 34 PAGEID #: 3




        Limited Liability Company with its headquarters and principal place of business in Ann Arbor,

        Michigan, and is and was a citizen of the states of New Jersey and Michigan and of no other

        states. Id. ¶ 4-5.

                   12.   Amcor Pharmaceutical Packaging USA, LLC’s sole member is Twinpak (USA)

        LLC who is, and was at the commencement of this action, a Delaware Limited Liability

        Company with its headquarters and principal place of business in Miramar, Florida, and is and

        was a citizen of the states of Delaware and Florida and of no other states. Id. ¶ 5-6.

                   13.   Twinpak (USA) LLC’s sole member is Amcor Packaging (USA) Inc., who is, and

        was at the commencement of this action, a California Corporation with its headquarters and

        principal place in Miramar, Florida, and is and was a citizen of the states of California and

        Florida and of no other states. Id. ¶ 7-8.

                   14.   Accordingly, diversity of citizenship exists for purposes of removal under 28

        §1332(a)(1) and (c) because Plaintiff and Defendants are citizens of different states.

                   b. The Amount in Controversy Exceeds $75,000

                   15.   Although Amcor disputes that it is liable in any manner, the amount in

        controversy in this matter exceeds $75,000, exclusive of costs, interest and attorney fees, and

        meets the requirements of 28 U.S.C. §1332(a) as Plaintiff seeks damages for compensatory and

        monetary damages to compensate Plaintiff for alleged physical injury, physical sickness, lost

        wages, emotional distress, and other consequential damages, punitive damages, and attorneys’

        fees and costs. See Complaint at p. 15. Therefore, although Defendant disputes that it is liable

        in any manner, the amount in dispute exceeds the $75,000 threshold amount.

                   16.   As such, this Court has original jurisdiction over this matter pursuant to 28 U.S.C.

        § 1332(a), and this action may be removed to this Court pursuant to the provisions of 28 U.S.C. §

        1441(a).
                                                          3
4841-2911-1244.1
           Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 4 of 34 PAGEID #: 4




                   All Procedural Requirements for Removal Have Been Satisfied

                   17.   Amcor received a copy of Plaintiff’s Complaint on September 8, 2020. As such,

        this Notice of Removal is timely because it is being filed within thirty (30) days after Amcor

        received the Complaint. See 28 U.S.C. § 1446.

                   18.   Pursuant to 28 U.S.C. § 1446(d), Amcor is serving written notice on Plaintiff of

        the filing of this Notice of Removal, and will serve and file Notice of Filing Notice of Removal,

        a copy of which is attached as Exhibit C, and a true and correct copy of this Notice of Removal

        with the Clerk of the Court of Common Pleas of Franklin County Ohio.

                   19.   As required by 28 U.S.C. § 1446(a), Amcor has attached copies of all state court

        process and pleadings to this Notice of Removal. See Exhibit A.

                   20.   Amcor has not attempted to litigate this case in state court or taken any action that

        could be construed as a waiver of its right of removal.

                   21.   By removing the above-captioned case to this Court, Amcor does not waive any

        of its available defenses.

                   22.   In accordance with 28 U.S.C. § 1441(a), venue of the removed action lies in the

        United States District Court for the Southern District of Ohio, because the state court action was

        filed within this judicial district.

                   23.   This Notice has been signed by the undersigned pursuant to Federal Rules of Civil

        Procedure 11, as required by 28 U.S.C. § 1446(a).

                   WHEREFORE, Amcor prays that this Notice of Removal be deemed good and

        sufficient, and that Plaintiff’s Complaint be removed from the Court of Common Pleas of

        Franklin County, Ohio into this Court for trial and determination as provided by law, and that

        this Court enter such orders and issue such process as may be proper to bring before it copies of



                                                           4
4841-2911-1244.1
           Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 5 of 34 PAGEID #: 5




        all records and proceedings in such civil action as if it had been originally commenced in this

        Court.




                                                            Respectfully submitted,

                                                            FOLEY & LARNDER




                                                            /s/ Lauren D. Kerr
                                                            Lauren D. Kerr
                                                            100 North Tampa Street, Suite 2700
                                                            Tampa, FL 33602-5810
                                                            Phone: (813) 225-5447
                                                            lkerr@foley.com

                                                            FOLEY & LARDNER LLP
                                                            John F. Birmingham, Jr. (phv anticipated)
                                                            Felicia O’Connor (phv anticipated)
                                                            500 Woodward Avenue, Suite 2700
                                                            Detroit, MI 48226-3489
                                                            313.234.7100 (Telephone)
                                                            313.234.2800 (Facsimile)
                                                            jbirmingham@foley.com
                                                            foconnor@foley.com
                                                            Attorneys for Defendant

        Dated: October 2, 2020




                                                        5
4841-2911-1244.1
           Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 6 of 34 PAGEID #: 6




                                       CERTIFICATE OF SERVICE

               I hereby certify that, on October 2, 2020, I caused to be filed Defendant’s Notice of
        Removal and this Certificate of Service using the ECF system. A copy is being served via
        Overnight Delivery to the Clerk of the Court of Common Pleas of Franklin County, Ohio and to
        opposing counsel via Overnight Delivery at the address set forth below:

        THE SPITZ LAW FIRM, LLC
        Trisha Breedlove (0095852)
        Paul Filippelli (0097085)
        1103 Schrock Road, Suite 307
        Columbus, OH 43229




                                                      /s/ Lauren D. Kerr
                                                      Lauren D. Kerr




                                                      6
4841-2911-1244.1
Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 7 of 34 PAGEID #: 7




                          EXHIBIT A
Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 8 of 34 PAGEID #: 8

                                                                          Service of Process
                                                                          Transmittal
                                                                          09/08/2020
                                                                          CT Log Number 538215536
 TO:      Jennifer Bourgoin
          Amcor Rigid Plastics USA
          935 Technology Dr Ste 100
          Ann Arbor, MI 48108-8964

 RE:      Process Served in Ohio

 FOR:     Amcor Rigid Packaging USA, LLC (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                     GODFRED AYEH, PLTF. vs. AMCOR RIGID PACKAGING USA, LLC, DFT.
 DOCUMENT(S) SERVED:                  .
 COURT/AGENCY:                        None Specified
                                      Case # 20CV085787
 NATURE OF ACTION:                    Employee Litigation - Wrongful Termination
 ON WHOM PROCESS WAS SERVED:          C T Corporation System, Columbus, OH
 DATE AND HOUR OF SERVICE:            By Certified Mail on 09/08/2020 postmarked on 09/03/2020
 JURISDICTION SERVED :                Ohio
 APPEARANCE OR ANSWER DUE:            None Specified
 ATTORNEY(S) / SENDER(S):             None Specified
 ACTION ITEMS:                        SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780123729478

                                      Image SOP

                                      Email Notification, Donna Moyer donna.moyer@amcor.com

                                      Email Notification, Donna Moyer donna.moyer@amcor.com

 SIGNED:                              C T Corporation System
 ADDRESS:                             208 South LaSalle Street
                                      Suite 814
                                      Chicago, IL 60604
 For Questions:                       866-331-2303
                                      CentralTeam1@wolterskluwer.com




                                                                          Page 1 of 1 / KN
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
                                    Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 9 of 34 PAGEID #: 9
                                                                                                                                                       U.S,POSTAGE>>14THEY BOWES
                                                                                                                                                       e
                                                                                                                                                       t•
                                                                                                                                                        r           =
                                                                                                                                                                    IIF
  MARYELLEN O'SHAUGHNESSY                                                     CERTIFIED MAIL
 FRANKLIN COUNTY CLERK OF COURTS
                                                                                                                                                          43215 $ 006.650
                                                                                                                                                       ZIP 43215
                                                                                                                                                       02 VY
 373 SOUTH HIGH STREET                                                                                                                                 0000361018 SEP 03 2020
 COLUMBUS, OHIO 43215-4579
                                                                               USPS CERTIFIED MAIL



                                                                       II                 1 HI
                                                                            9214 8901 1952 2805 9658 82


20CV-08-5787   H   .ADDR: 1
  97085      PAUL FILIPPELLI




                                   FORWARDING                           SERVICE            REQUESTED

                                                              AYEH
                                            AMCOR RIGID PACKAGING USA
                                            C/O CT CORPORATION SYSTEM
                                            4400 EASTON COMMONS WAY
                                            SUITE 125
                                            COLUMBUS, OH
                                                      43219




     111 11111111111111111111111111111111111111111111111101111111111
               432192 OCV05787AYEH




                                                                                                          1.PIP   II 1.11111111-111111111.1111111.11
      Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 10 of 34 PAGEID #: 10


                         MARYELLEN O'SHAUGHNESSY
  CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHIO 43215
                             CIVIL DIVISION


 GODFRED AYEH
 5477 PALMIRA WAY APT D
 COLUMBUS, OH 43231,

                                        20CV-08-5787
                   PLAINTIFF,             CASE NUMBER
             VS.
 AMCOR RIGID PACKAGING USA LLC
 C/O CT CORPORATION SYSTEM
 4400 EASTON COMMONS WAY
 SUITE 125
 COLUMBUS, OH 43219,
                 DEFENDANT.

                              **** SUMMONS ****                 08/31/20

TO THE FOLLOWING NAMED DEFENDANT:
       AMCOR RIGID PACKAGING USA LLC
       C/O CT CORPORATION SYSTEM
       4400 EASTON COMMONS WAY
       SUITE 125
       COLUMBUS, OH 43219

YOU HAVE BEEN NAMED DEFENDANT IN A COMPLAINT FILED IN FRANKLIN COUNTY
COURT OF COMMON PLEAS, FRANKLIN COUNTY HALL OF JUSTICE, COLUMBUS, OHIO,
BY:     GODFRED AYEH
        5477 PALMIRA WAY APT D
       *COLUMBUS, OH 43231,

                                                          PLAINTIFF(S).

A COPY OF THE COMPLAINT IS ATTACHED HERETO. THE NAME AND ADDRESS OF
THE PLAINTIFF'S ATTORNEY IS:
       PAUL FILIPPELLI
       THE SPITZ LAW FIRM LLC
       SUITE 200
       470 OLDE WORTHINGTON RD
       WESTERVILLE, OH 43082

YOU ARE HEREBY SUMMONED AND REQUIRED TO SERVE UPON THE PLAINTIFF'S
ATTORNEY, OR UPON THE PLAINTIFF, IF HE HAS NO ATTORNEY OF RECORD, A COPY
OF AN ANSWER TO THE COMPLAINT WITHIN TWENTY-EIGHT DAYS AFTER THE SERVICE
OF THIS SUMMONS ON YOU, EXCLUSIVE OF THE DAY OF SERVICE. YOUR ANSWER
MUST BE FILED WITH THE COURT WITHIN THREE DAYS AFTER THE SERVICE OF A
COPY OF THE ANSWER ON THE PLAINTIFF'S ATTORNEY.

IF YOU FAIL TO APPEAR AND DEFEND, JUDGMENT BY DEFAULT WILL BE RENDERED
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

MARYELLEN O'SHAUGHNESSY
CLERK OF THE COMMON PLEAS
FRANKLIN COUNTY, OHIO

BY:   BROOKE ELLIOTT, DEPUTY CLERK
                                                                    (CIV370-S03)
        Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 11 of 34 PAGEID #: 11


                        MARYELLEN O'SHAUGHNESSY
CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHIO 43215
                            CIVIL DIVISION
                                                     JUDGE K. COCROFT

GODFRED AYEH,

                  PLAINTIFF,

                                            20CV-08-5787
            VS.                             CASE NUMBER


AMCOR RIGID PACKAGING USA LLC,

                  DEFENDANT.

                          CLBRKTS 6IGINAL CASE SCHEDULE
                                                                  LATEST TIME
                                                                 OF OCCURRENCE

CASE FILED                                                         08/31/20

INITIAL STATUS CONFERENCE                                          ********

INITIAL JOINT DISCLOSURE OF ALL WITNESSES                          01/18/21

SUPPLEMENTAL JOINT DISCLOSURE OF ALL WITNESSES                     03/15/21




DISPOSITIVE MOTIONS                                                06/07/21

DISCOVERY CUT-OFF                                                  06/21/21

DECISIONS ON MOTIONS                                               08/02/21

FINAL PRE-TRIAL CONFERENCE/ORDER (OR BOTH)                         08/16/21 0930AM

TRIAL ASSIGNMENT                                                  '08/30/21 0900AM


                               NOTICE TO ALL PARTIES


      ALL ATTORNEYS AND PARTIES SHOULD MAKE THEMSELVES FAMILIAR WITH THE
 COURT'S LOCAL RULES, INCLUDING THOSE REFERRED TO IN THIS CASE SCHEDULE.
 IN. ORDER TO COMPLY WITH THE CLERK'S CASE SCHEDULE, IT WILL BE NECESSARY
 FOR ATTORNEYS AND PARTIES TO PURSUE THEIR CASES VIGOROUSLY FROM THE DAY
 THE CASES ARE FILED. DISCOVERY MUST BE UNDERTAKEN PROMPTLY IN ORDER TO
 COMPLY WITH THE DATES LISTED IN THE RIGHT-HAND COLUMN.

                                   BY ORDER OF THE COURT OF COMMON PLEAS,
                                   FRANKLIN COUNTY, OHIO


  / /
DATE                               MARYELLEN O'SHAUGHNESSY, CLERK

                                                                         (CIV363-S10)
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof the
                                                  #: 1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug12
                                                                        Page: 31 of 34PM-20CV005787
                                                                                 3:57   PAGEID #: 12
0F226 - U36

                                      MARYELLEN O'SHAUGHNESSY

                               FRANKLIN COUNTY CLERK OF COURTS
                            GENERAL DIVISION, COURT OF COMMON PLEAS

    CASE TITLE: GODFRED AYEH -VS- AMCOR RIGID PACKAGING USA             CASE NUMBER:20CV005787
    LLC




    TO THE CLERK OF COURTS,YOU ARE INSTRUCTED TO MAKE: •
    CERTIFIED MAIL

    DOCUMENTS TO BE SERVED:
    COMPLAINT

    PROPOSED DOCUMENTS TO BE SERVED:

    UPON:
    AMCOR RIGID PACKAGING USA LLC
    C/O CT CORPORATION SYSTEM
    4400 EASTON COMMONS WAY
    SUITE 125
    COLUMBUS, OH 43219



     JUVENILE CITATIONS ONLY:

           HEARING TYPE:

             Date already scheduled at : Courtroom:



    Electronically Requested by: PAUL FILIPPELL I
    Attorney for:
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Doc   the1Common
                                               of #:           Pleas- 2020
                                                       Filed: 10/02/20         31 of
                                                                           Aug13
                                                                        Page:        34PM-20CV005787
                                                                                  3:57   PAGEID #: 13
0F226 - U2 1




                                         IN THE COURT OF COMMON PLEAS
                                             FRANKLIN COUNTY,OHIO

            GODFRED AYEH           .                                     CASE NO.
            5477 Palmira Way, Apt. D
            Columbus, Ohio 43231,                                        JUDGE:

                                           Plaintiff,

                                    V.                                   COMPLAINT FOR DAMAGES
                                                                         AND INJUNCTIVE RELIEF
            AMCOR RIGID PACKAGING USA,LLC
            do CT Corporation System                                    JURY DEMAND ENDORSED
            4400 Easton Commons Way                                     HEREIN
            Suite 125
            Columbus, Ohio 43219,

                                           Defendant.


                  Plaintiff, Godfred Ayeh, by and through undersigned counsel, as his Complaint against

           Defendant Amcor Rigid Packaging USA,LLC("Amcor"), states and avers the following:

                                                 PARTIES AND VENUE

           1. Ayeh is a resident of the city of Columbus, Franklin County, Ohio.

           2. At all times herein, Ayeh was acting in the course and scope of his employment.

           3. Amcor is a foreign corporation that does business at 444 McCormick Boulevard, Columbus,

               Franklin County, Ohio 43213.

           4. Amcor is and, at all times herein, was an employer within the meaning of R.C. § 4112..01 et

              seq.

           5. All ofthe material events alleged in this Complaint occurred in Franklin County, Ohio.

           6. Personal jurisdiction is proper over Amcor pursuant to R.C. § 2307.382(A)(1) and (4).

           7. Venue is proper pursuant to Civ. R. 3(C)(3) and (6).




                     Attatrtey,?'
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Aug 31 3:57 PM-20CV005787
        Case:
0F226 - U22    2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 14 of 34 PAGEID #: 14



                 This Court is a court of general jurisdiction over the claims presented herein, including all

                 subject matters of this Complaint.

                                                             FACTS

            9. Ayeh is a former employee of Amcor.

            10. On or about August 9, 2018, Ayeh began working for Amcor.

            1 1. Ayeh initially worked for Amcor as a temporary employee.

            12. Ayeh initially worked in Amcor's packing department.

            13. Ayeh is originally from Ghana.

            14. Ayeh's race is African.

            15. English is the official language of Ghana.

            16. English is Ayeh's first language.

            17. Ayeh has a Ghanaian accent.

            18. At all times herein, Amcorknew about Ayeh's national origin.

            19. At all times herein, Amcor knew about Ayeh's race.

            20. In or about October 2018, Ayeh noticed that Amcor promoted temporary employees from

                French-speaking African countries to permanent status faster than temporary employees from

                English-speaking African countries.

            21. Amcor promoted temporary employees from French-speaking African countries to permanent

                status faster than temporary employees from English-speaking African countries

               ("Francophone Favoritism").

           22. In or about October 2018, Ayeh noticed that Amcor promoted Caucasian temporary employees

                to permanent status faster than African and African-American temporary employees.




 .miamemprwmgm,                             .„   „     11    2
      TtitIetilpfOyez   f-Ittp1:11,ey: >4
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof the
                                                  #: 1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug15
                                                                        Page:  31 of 34PM-20CV005787
                                                                                  3:57  PAGEID #: 15
0F226 - U23




           23. Amcor mmoted Caucasian temporary employees to permanent status faster than African and

               African-American temporary employees ("Caucasian Favoritism").

           24. The Francophone Favoritism constituted discrimination on the basis of national origin.

           25. The Caucasian Favoritism constituted discrimination on the basis of race.

           26. In or about October 2018, Ayeh complained to one of his supervisors, Kevin (Last Name

              Unknown), about the Francophone Favoritism and Caucasian Favoritism ("October 2018

              Report to Kevin").

           27. Kevin LNU is Caucasian.

           28. Kevin LNU was born in the United States.

           29. In or about October 2018, Ayeh complained to one of his supervisors, Keith (Last Name

              Unknown), about the Francophone Favoritism and Caucasian Favoritism ("October 2018

              Report to Keith").

           30. Keith LNU is Caucasian.

           31. Keith LNU was born in the United States.

           32. In or about October 2018, Ayeh complained to a human resources representative, Tammy(Last

              Name Unknown), about the Francophone Favoritism and Caucasian Favoritism ("October

              2018 Report to Tammy").

           33. Tammy LNU is Caucasian.

           34. Tammy LNU was born in the United States.

           35. In or about November 2018, Amcor promoted Barry (Last Name Unknown)from temporary

              packing employee to permanent status.

           36. Barry LNU started working for Amcor as a temporary employee after Ayeh.

           37. Barry LNU had the same attendance record as Ayeh.



                                              ‘
                                              %           3
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Aug 31 3:57 PM-20CV005787
        Case:
0F226 - U24    2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 16 of 34 PAGEID #: 16



           38. Barry LNU had a comparable performance record to Ayeh.

           39. Barry LNU is from Burkina Faso.

           40. Burkino Faso's official language is French.

           41. Barry LNU has a different national origin than Ayeh..

           42. Amcor gave Barry LNU permanent status before Ayeh because of national origin.

           43. In or about November 2018, Ayeh complained to Kevin. LNU about the Francophone

              Favoritism and Caucasian Favoritism ("November 2018 Report to Kevin").

           44. In or about November 2018, Ayeh complained to. Keith LNU about the Francophone

              Favoritism and Caucasian Favoritism ("November 2018 Report to Keith").

           45. In or about November 2018, Ayeh complained to Tammy LNU about the Francophone

              Favoritism and Caucasian Favoritism ("November 2018 Report to Tammy").

           46. In or about December 2018, Ayeh complained to Kevin LNU about the Francophone

              Favoritism and Caucasian Favoritism ("December 2018 Report to Kevin").

           47. In or about December 2018,
                                       . Ayeh complained to Keith LNU about the Francophone

              Favoritism and Caucasian Favoritism ("December 2018 Report to Keith").

           48. In .or about December 2018, Ayeh complained to Tammy LNU about the Francophone

              Favoritism and Caucasian Favoritism ("December 2018 Report to Tammy").

           49. Hereinafter, the October 2018 Report to Kevin, the October 2018 Report to Keith, the October

              2018 Report to Tammy, the November 2018 Report to Kevin, the November 2018 Report to

              Keith, the November 2018 Report to Tammy,.the December 2018 Report to Kevin, the

              December 2018 Report to Keith, and the December 2018 Report to Tammy are collectively

              called the "2018 Discrimination Reports."

           50. In the 2018 Discrimination Reports, Ayeh opposed national origin discrimination.



                                                             4
                    Attp.rEwy.',Im
          Franklin
         Case:
0F226 - U25
                   County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof #:
                                                  the1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug17
                                                                       Page:   31 of 34PM-20CV005787
                                                                                  3:57  PAGEID #: 17



           51. In the 2018 Discrimination Reports, Ayeh opposed race discrimination.

           52. Amcor has a policy against discrimination ("Discrimination Policy").

           53. Amcor's Discrimination Policy precludes retaliation against employees who complain about

               discrimination.

           54. Alternatively, retaliation against employees who complain about discrimination is permitted

               by Amcor.

           55. Amcor's Discrimination Policy precludes intimidation against employees who complain about

               discrimination.

           56. Alternatively, intimidation against employees who complain about discrimination is permitted

               by Amcor.

           57. Amcor's Discrimination Policy requires employees to report what they reasonably believe is a

               violation of the Discrimination Policy.

           58. Amcor's Discrimination Policy precludes retaliation against employees who report a violation

               ofthe Discrimination Policy.

           59. Alternatively, retaliation against employees who report a violation ofthe Discrimination Policy

               is permitted by Amcor.

           60. Amcor's Discrimination Policy precludes intimidation against employees who report a

               violation of the Discrimination Policy.

           61. Alternatively, intimidation against employees who report a violation of the Discrimination

              Policy is permitted by Amcor.

           62. The Francophone Favoritism violates the Discrimination Policy.

           63. The Caucasian Favoritism violates the Discrimination Policy.

           64. Amcor has a policy to investigate reports of violations of its Discrimination Policy.



                                                  ‘
                                                  X"        5
      TheDi10:10g1:s.
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Aug 31 3:57 PM-20CV005787
        Case:
0F226 - U26    2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 18 of 34 PAGEID #: 18



           65. An investigation should include interviewing the complainant.

           66. An investigation should include interviewing the subject of the complaint.

           67. An investigation should include interviewing the subject of the reported discrimination.

           68. An investigation should include interviewing witnesses to the reported discrimination.

           69. An investigation should include getting a written statement from the complainant.

           70. An investigation should include getting a written statement from the subject of the complaint.

           71. An investigation should include getting a written statement from the subject of the reported

              discrimination.

           72. In response to Ayeh's 2018 Discrimination Reports, Amcor did not interview Ayeh.

           73. In response to Ayeh's 2018 Discrimination Reports, Amcor did not interview Kevin LNU.

           74. In response to Ayeh's 2018 Discrimination Reports, Amcor did not interview Keith LNU.

           75. In response to Ayeh's 2018 Discrimination Reports, Amcor did not interview Tammy LNU.

           76. In response to Ayeh's 2018 Discrimination Reports, Amcor did not interview witnesses.

           77. In response to Ayeh's 2018 Discrimination Reports, Amcor did not get a written statement

              from Ayeh.

           78. In response to Ayeh's 2018 Discrimination Reports, Amcor did not get a written statement

              from Kevin LNU.

           79. In response to Ayeh's 2018 Discrimination Reports, Amcor did not get a written statement

              from Keith LNU.

           80. In response to Ayeh's 2018 Discrimination Reports, Amcor did not get a written statement

              from Tammy LNU. •

          81. In response to Ayeh's 2018 Discrimination Reports, Amcor did. not get a written statement

              from witnesses.



                                                           6
                    AttprE
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof #:
                                                  the1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug19
                                                                        Page:     3:57
                                                                               31 of 34PM-20CV005787
                                                                                        PAGEID #: 19
0F226 - U27



               82. Amcor did not investigate Ayeh's 2018 Discrimination Reports.

               83. In or about December 2018, Amcor transferred Ayeh from the packing department to the

                   material handling department.

               84. Amcor paid Ayeh's similarly-situated non-Nigerian coworkers in the material handling

                   department $16 per hour.

              85. Amcor paid Ayeh $12.35 per hour for his work in the material handling department.

              86. Amcor paid Ayeh less than his similarly-situated non-Nigerian coworkers ("Pay

                   Discrimination").

              87. Amcor committed the Pay Discrimination knowingly.

              88. Amcor committed the Pay Discrimination willfully.

              89. Amcor committed the Pay Discrimination intentionally.

              90. The Pay Discrimination was an adverse employment action.

              91. The Pay Discrimination was an adverse action.

              92. Amcor committed the Pay Discrimination because of Ayeh's national origin.

              93. Amcor committed the Pay Discrimination because of Ayeh's race..

              94. Amcor committed the Pay Discrimination because of Ayeh's 2018 Discrimination Reports.

              95. Amcor committed the Pay Discrimination because Ayeh opposed unlawful discrimination.

              96. In or about May 2019, Ayeh complained to Tammy LNU about the Pay Discrimination.

              97. In or about May 2019, Ayeh complained to Tammy LNU about the Francophone Favoritism.

              98. In or about May 2019, Ayeh complained to Tammy LNU about the Caucasian Favoritism.

              99. In or about May 2019, Ayeh complained to Kevin LNU about the Pay Discrimination.

               100.In or about May 2019, Ayeh complained to Kevin LNU about the Francophone Favoritism.

               101.In or about May 2019, Ayeh complained to Kevin LNU about the Caucasian Favoritism.



  -miginp.MMERMMR&                            %w.\\.‘wom.    7    •    ..
                                                                      \%.%%,                     ••••*EMS.I.KA:
      1̀11.e.:04:10PWs...Attortle;,:•:,—
          Franklin
        Case:      County Ohio Clerk of Oourts
               2:20-cv-05208-ALM-EPD             the Common Pleas- 2020 Aug 31 3:57 PM-20CV005787
                                           Docof#: 1 Filed: 10/02/20 Page: 20 of 34 PAGEID #: 20
0F226 - U28



           102. On or about June 20, 2019, Tammy LNU and Kevin LNIJ gave Ayeh a document that they

               purported was a record of his attendance ("False Record").

           103. The False Record included several dates on which Amcor alleged Ayeh was late to work.

           104. The False Record was inaccurate.

           105. Tammy LNU knew that the False Record was inaccurate.

           106.Kevin LNU knew that the False Record was inaccurate.

           107. Amcor gave‘Ayeh the False Record willfully.

           108. Amcor gave Ayeh the False Record intentionally.

           109. Amcor's giving Ayeh the False Record was an adverse action.

           1 10. Amcor's giving Ayeh the False Record was an adverse employment action.

           1 11. Amcor gave Ayeh the False Record in retaliation for his complaints about discrimination.

           1 12. Amcor gave Ayeh the False Record because of his national origin.

           1 13. Amcor gave Ayeh the False Record because of his race.

           1 14. On or about June 27, 2019, Ayeh sent a letter to Amcor,complaining about the discrimination

               and retaliation he was facing ("June 2019 Discrimination Report").

           1 15.In or about December 2019, Jim (Last Name Unknown)became Ayeh's supervisor.

           1 16. Jim LNU is Caucasian.

           1 17. Jim LNU made Ayeh do Caucasian colleagues' work for them and threatened to terminate him

               for insubordination if he refused ("Discriminatory Treatment").

           1 18. Jim LNU did not make Caucasian employees do other employees' work.

           1 19. On or about January 2, 2020, Jim LNU suspended Ayeh for refusing to sweep for John (Last

               Name Unknown).

           120. John LNU was one of Ayeh's Caucasian colleagues.
                          c)


                     "••,                %N\1.% %%m         8      =MAW\                     Tert   nr‘,1:p.ti
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof #:
                                                  the1Common   Pleas- 2020
                                                       Filed: 10/02/20         31 of
                                                                           Aug21
                                                                       Page:         34PM-20CV005787
                                                                                  3:57  PAGEID #: 21
0F226 - U29




           121. On or about January 14, 2020, Ayeh sent a letter to Amcor,complaining about the discrimination

               he was facing from Jim LNU ("January 2020 Discrimination Report").

           122.In response to Ayeh's January 2020 Discrimination Report, Amcor did not interview Ayeh.

           123.In response to Ayeh's January 2020 Discrimination Report, Amcor did not interview Jim

               LNU.

           124.In response to Ayeh's January 2020 Discrimination Report, Amcor did not interview

               witnesses.

           125.In response to Ayeh's January 2020 Discrimination Report, Amcor did not get a written

               statement from Ayeh.

           126.In response to Ayeh's January 2020 Discrimination Report, Amcor did not get a written

               statement from Jim LNU.

           127.In response to Ayeh's January 2020 Discrimination Report, Amcor did not get a written

               statement from witnesses.

           128. Amcor did not investigate Ayeh's January 2020 Discrimination Report.

           129. AMcor did not give Jim LNU a verbal warning in response to Ayeh's January 2020

               Discrimination Report.

           130. Amcor did not give Jim LNU a written warning in response to Ayeh's January 2020

               Discrimination Report.

           131. Amcor did not give Jim LNU a final warning in response to Ayeh's January 2020

               Discrimination Report.

           132. Amcor did not give Jim LNU a suspension in response to Ayeh's January 2020 Discrimination

              .Report.




                                            \.m.t.„. 1.1.   9   gelaak'%\'‘,               •    ...MOMAWN
                    Attp.rt1W>4
                                                                                                                 "..4.0titv
          Franklin
        Case:
0F226 - U30
                   County Ohio Clerk of Courts
               2:20-cv-05208-ALM-EPD       Docof#: 1 Common
                                                 the          Pleas- 2020
                                                     Filed: 10/02/20      Aug22
                                                                      Page:         34 PM-20CV005787
                                                                              31of3:57  PAGEID #: 22



           133. Amcor did not give Jim LNU a demotion in response to Ayeh's January 2020 Discrimination

               Report.

           134. Amcor did not discipline Jim LNU at all in response to Ayeh's January 2020 Discrimination

               Report.

           135.In his January 2020 Discrimination Report, Ayeh requested to be moved from Shift D to Shift B

               because ofthe discrimination ("Transfer Request").

           136. Shift D is one of Amcor's night shifts.

           137. Jim LNU was a supervisor on Shift D.

           138. Shift B is one of Amcor's night shifts.

           139. Shift B and Shift D work on different nights.

           140.If Amcor had placed Ayeh on Shift B,Ayeh would not work with Jim LNU.

           141. Amcor refused Ayeh's Transfer Request.

           142. After the January 2020 Discrimination Report, Amcor required Ayeh to continue reporting to Jim

               LNU.

           143. Assembly operators at Amcor are usually assisted by a packer.

           144. On multiple occasions after the January 2020 Discrimination Report, Jim LNU required Ayeh to

                work without a packer("Withholding a packer").

           145.It was impossible for Ayeh to do his job correctly without a packer.

           146.Jim LNU did not require any other assembly operators other than Ayeh to work without a packer.

           147.Jim LNU committed the Withholding a Packer because of Ayeh's national origin.

           148.Jim LNU committed the Withholding a Packer because of Ayeh's race.

           149.Jim LNU committed the Withholding a Packer because of Ayeh's opposition to discrimination.




                                                    ‘
                                                    1 M•
                                                       1   E    10   .SRUSSSM......        ma, \\sm..
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof the
                                                  #: 1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug23
                                                                        Page:  31 of 34PM-20CV005787
                                                                                  3:57  PAGEID #: 23
0F226 - U31



           150. When Jim LNU attempted to make Ayeh perform impossible tasks, Ayeh left and contacted

               human resources("HR")representative J.R.(Last Name Unknown)to report the discrimination

              ("Packer Reports").

           151. Amcor took no action to stop Jim LNU's Withholding a Packer.

           152.In response to Ayeh's Packer Reports, Amcor did not interview Ayeh.

           153.In response to Ayeh's Packer Reports, Amcor did not interview Jim LNU.

           154.In response to Ayeh's Packer Reports, Amcor did not interview witnesses.

           155.In response to Ayeh's Packer Reports, Amcor did not get a written statement from Ayeh.

           156.In response to Ayeh's Packer Reports, Amcor did not get a written statement from Jim LNU.

           157.In response to Ayeh's Packer Reports, Amcor did not get a written statement from witnesses.

           158. Amcor did not investigate Ayeh's Packer Reports.

           159. Amcor did not give Jim LNU a verbal warning in response to Ayeh's Packer Reports.

           160. Amcor did not give Jim LNU a written warning in response to Ayeh's Packer Reports.

           161. Amcor did not give Jim LNU a final warning in response to Ayeh's Packer Reports.

           162. Amcor did not give Jim LNU a suspension in response to Ayeh's Packer Reports.

           163. Amcor did not give Jim LNU a demotion in response to Ayeh's Packer Reports.

           164. Amcor did not terminate Jim LNU's employment in response to Ayeh's Packer Reports.

           165. Amcor did not discipline Jim LNU at all in response to Ayeh's Packer Reports.

           166. On or about March 31, 2020, Amcor terminated Ayeh's employment("Termination").

           167. J.R. LNU informed Ayeh about the Termination.

           168. J.R. LNU alleged that the reason for the Termination was Ayeh's attendance ("Termination

               Excuse").

           169. The Termination Excuse had no basis in fact.
          Franklin
        Case:      County Ohio Clerk of Courts
               2:20-cv-05208-ALM-EPD       Docof#:the Common
                                                   1 Filed:   Pleas- 2020
                                                            10/02/20      Aug
                                                                      Page:        34 PM-20CV005787
                                                                            2431of3:57 PAGEID #: 24
0F226 - U32




           170. The Termination Excuse was not the real reason for the Termination.

           171. The Termination Excuse was not a sufficient basis tojustify the Termination.

           172. The Termination Excuse was pretextual.

           173.Even if Amcor gave Ayeh disciplinary points for each time he left the department to contact HR,

               Godfred had significantly fewer disciplinary points than some of his Caucasian coworkers.

           174. Amcor did not terminate Ayeh's similarly-situated non-Ghanaian coworkers who had as many

               or more disciplinary points than Ayeh.

           175. Amcor did not terminate Ayeh's similarly-situated Caucasian coworkers who had as many or

               more disciplinary points than Ayeh.

           176. The Termination was an adverse action.

           177. The Termination was an adverse employment action.

           178. On or about March 31, 2020, Amcor gave Ayeh the Termination because of his national

               origin.

           179. On or about March 31, 2020, Amcor gave Ayeh the Termination because of his race.

           180. On or about March 31, 2020, Amcor.gave Ayeh the Termination because of his opposition to

               unlawful discrimination.

           181. As a direct and proximate result of Amcor's conduct, Ayeh suffered and will continue to

               suffer damages, including economic, emotional distress, and physical sickness damages.

            COUNT I: RETALIATORY DISCRIMINATION IN VIOLATION OF R.C. 4 4112.01 et
                                          es q

           182. Ayeh restates each and every prior paragraph of this complaint, as if it were fully restated

               herein.

           183. As a result of Amcor's discriminatory conduct described above, Ayeh complained about the

               discrimination he was experiencing.


                                                           12       ISREMIW`""` • • -\• • • • •
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof the
                                                  #: 1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug25
                                                                        Page:  31 of 34PM-20CV005787
                                                                                  3:57   PAGEID #: 25
0F226 - U33




           184. Subsequent to Ayeh's reporting of discrimination, Amcor committed the Pay Discrimination.

           185. Subsequent to Ayeh's reporting of discrimination, Amcor gave Ayeh the False Record.

           186. Subsequent to Ayeh's reporting of discrimination, Amcor committed the Discriminatory

                Treatment.

           187. Subsequent to Ayeh's reporting of discrimination, Amcor committed the Withholding a

               Packer.

           188. Subsequent to Ayeh's reporting of discrimination, Amcor gave Ayeh the Termination.

           189. Amcor's actions were retaliatory in nature based on Ayeh's opposition to the unlawful

                discriminatory conduct.

           190. Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice "to discriminate in

               any manner against any other person because that person has opposed any unlawful

               discriminatory practice defined in this section...'''

           191. As a direct and proximate result of Amcor's conduct, Ayeh suffered and will continue to

               suffer damages, including economic, emotional distress, and physical sickness damages.

               COUNT IL RACE DISCRIMINATION IN VIOLATION OF R.C. 4112.01 et sea.

           192. Ayeh restates each and every prior paragraph of this Complaint, as if it were fully

               restated herein.

           193. Throughout his employment, Ayeh was fully competent to perform his essential job duties.

           194. Amcor treated Ayeh differently than other similarly-situated employees based on his race.

           195. Amcor violated R.C. § 4112.02(A)et seq. by discriminating against Ayeh due to his race.

           196. On or about March 31, 2020, Amcor terminated Ayeh without just cause.

           197. At all times material herein, similarly-situated non-African employees were not terminated

               without just cause.

           198. Amcor terminated Ayeh based on his race.

                         \
                         \\W""""`"""    •N\•\,MM.\t"\\\\,,N).11M1.   13
                                                                              31 3:57 PM-20CV005787
          Franklin
         Case:
0F226 - U34
                   County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD           the
                                           Docof#: 1 Common   Pleas- 2020
                                                     Filed: 10/02/20      Aug26
                                                                      Page:     of 34 PAGEID #: 26



             199. Amcor violated R.C. § 4112.01 et seq. when it terminated Ayeh based on his race.

            200. As a direct and proxiniate result of Amcor's conduct, Ayeh has suffered and will continue to

                   suffer damages, including economic, emotional distress, and physical sickness damages.

                 COUNT III: NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF R.C. 4
                                                           4112.01 &seq.

            201. Ayeh restates each and every prior paragraph of this Complaint, as if it were fully

                   restated herein.

            202. Throughout his employment, Ayeh was fully competent to perform his essential job duties.

            203. Amcor treated Ayeh differently than other similarly-situated employees based on his national

                   origin.

            204. Amcor violated R.C. § 4112.02(A)et seq. by discriminating against Ayeh due to his national

                   origin.

            205. On or about March 31, 2020, Amcor terminated Ayeh without just cause.

            206. At all times material herein, similarly-situated non-Ghanaian employees were not terminated

                   without just cause.

            207. Amcor terminated Ayeh based on his national origin.

            208. Amcor violated R.C. § 4112.01 et seq. when it terminated Ayeh based on his national origin.

            209. As a direct and proximate result of Amcor's conduct, Ayeh has suffered and will continue to

                   suffer damages, including economic, emotional distress, and physical sickness damages.

                                                    DEMAND FOR RELIEF

            WHEREFORE,Plaintiff Ayeh respectfully requests that this Honorable Court grant the

            following relief:




                                               .....................   14 •Inutstslamlaktwarmal
      Thtf.:biligoyeq.!.s. Attpr.twy:'.'
          Franklin
         Case:     County Ohio Clerk of Courts
                2:20-cv-05208-ALM-EPD       Docof #:
                                                  the1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug27
                                                                        Page:  31 of 34PM-20CV005787
                                                                                  3:57  PAGEID #: 27
0F226 7 U35




            (a) Issue an order requiring Amcor retroactively to restore Ayeh to one of the positions to

                which he was entitled by virtue of his application and qualifications, and expunge his

                personnel file of all negative documentation;

            (b) An award against Amcor of compensatory and monetary damages to compensate Ayeh for

                physical injury, physical sickness, lost wages, emotional distress, and other consequential

                damages, in an amount in excess of $25,000 per claim to be proven at trial;

            (c). An award of punitive damages against Amcor in an amount in excess of $25,000;

            (d) An award of reasonable attorneys' fees and non-taxable costs for Ayeh's claims as allowable

                under law;

            (e) An award of the taxable costs of this action; and

            • (f) An award of such other relief as this Court may deem necessary and proper.

                                                                Respectfully submitted,


                                                                /s/Paul Filippelli
                                                                Trisha Breedlove (0095852)
                                                                Paul Filippelli (0097085)
                                                                THE SPITZ LAW FIRM,LLC
                                                                 1 103 Schrock Road, Suite 307
                                                                Columbus, Ohio 43229
                                                                Phone:(216)291-4744
                                                                Fax: (216)291-5744
                                                                Email: trisha.breedlove6-1 spitzlawfi .corn
                                                                Email: paui filippei it'a spitz!awfirm.com
                                                                Attorneysfor PlaintiffGodfred Ayeh


                                                  JURY DEMAND

              Plaintiff Ayeh demands a trial by jury by the maximum number ofjurors permitted.


                                                                /s/Paul Filippelli
                                                                Trisha Breedlove(0095852)
                                                                Paul Filippelli (0097085)


                                                           15 •
                    Atti170..eY::
Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 28 of 34 PAGEID #: 28




                           EXHIBIT B
Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 29 of 34 PAGEID #: 29
Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 30 of 34 PAGEID #: 30
Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 31 of 34 PAGEID #: 31




                           EXHIBIT C
         Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 32 of 34 PAGEID #: 32




                                         IN THE COURT OF COMMON PLEAS

                                            FRANKLIN COUNTY, OHIO

        Godfred Ayeh,

                          Plaintiff,
                                                         Case No. 20cv-08-5787
        vs.
                                                         Hon. K. Cocroft
        Amcor Rigid Packaging USA, LLC,

                          Defendant.
                                                                                                      /


                                       NOTICE OF FILING NOTICE OF REMOVAL

                   TO:    Clerk of Court
                          Court of Common Pleas, Franklin, Ohio
                          373 South High Street
                          Columbus, OH 43215

                          THE SPITZ LAW FIRM, LLC
                          Trisha Breedlove (0095852)
                          Paul Filippelli (0097085)
                          1103 Schrock Road, Suite 307
                          Columbus, OH 43229



                   Please take notice that on October 2, 2020, Defendant Amcor Rigid Packaging USA,

        LLC (“Amcor”) filed a Notice of Removal, a copy of which is attached, with the clerk of the

        United States District Court for the Southern District of Ohio. A copy of Amcor’s Notice of

        Removal is attached hereto as Exhibit A.




4843-4013-7164.1
         Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 33 of 34 PAGEID #: 33




                                                    Respectfully submitted,

                                                    FOLEY & LARNDER




                                                    /s/ Lauren D. Kerr
                                                    Lauren D. Kerr
                                                    100 North Tampa Street, Suite 2700
                                                    Tampa, FL 33602-5810
                                                    Phone: (813) 225-5447
                                                    LKERR@FOLEY.COM

                                                    FOLEY & LARDNER LLP
                                                    John F. Birmingham, Jr. (phv anticipated)
                                                    Felicia O’Connor (phv anticipated)
                                                    500 Woodward Avenue, Suite 2700
                                                    Detroit, MI 48226-3489
                                                    313.234.7100 (Telephone)
                                                    313.234.2800 (Facsimile)
                                                    jbirmingham@foley.com
                                                    foconnor@foley.com
                                                    Attorneys for Defendant
        Dated: October 2, 2020




                                                2
4843-4013-7164.1
         Case: 2:20-cv-05208-ALM-EPD Doc #: 1 Filed: 10/02/20 Page: 34 of 34 PAGEID #: 34




                                         CERTIFICATE OF SERVICE

                       I hereby certify that, on October 2, 2020, I caused a copy of Defendant’s Notice
        of Filing Notice of Removal and this Certificate of Service to be served upon opposing counsel
        via email and U.S. Mail at the address set forth below:

                      THE SPITZ LAW FIRM, LLC
                      Trisha Breedlove (0095852)
                      Paul Filippelli (0097085)
                      1103 Schrock Road, Suite 307
                      Columbus, OH 43229



                                                        /s/ Lauren D. Kerr
                                                        Lauren D. Kerr




                                                        3
4843-4013-7164.1
